DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 7/06/2021.  Claims 1-12 and 14-21 are pending while claim 13 is canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,329,781 to Farrey et al. (Farrey) in view of U.S. Patent Application Publication 2019/0338998 to Ballester (Ballester) and U.S. Patent 6,155,060 to Parkman (Parkman).
In reference to claim 1, Farrey teaches a refrigeration door system with a defrosting feature (FIG. 1, 3, 4 and 6), the refrigeration door system comprising a housing (2, FIG. 6) defining a refrigerated cavity therein (inherent); and a door assembly (col 1, lines 25-37) carried by said housing and providing access to the refrigerated cavity (inherent); said door assembly comprising a door frame (12, 14 and 16, FIG. 1) and door (8, FIG. 1) coupled to said door frame, said door frame comprising a top member (16, FIG. 1) having a first end and a second end opposite said first end (two opposite ends of 16, FIG. 1), said top member having a top conduit (20, FIG. 1), a first side member (12, FIG. 1) coupled transversely to said first end of said top member and having a first conduit (26, FIG. 1), said first conduit (26, FIG. 1) being fluidly coupled (via 22, FIG. 1) to said top conduit (20, FIG. 1), a second side member (14, FIG. 1) coupled transversely to said second end of said top member (16, FIG. 1) and having a second conduit (28, FIG. 1), said second conduit (28, FIG. 1) being fluidly coupled (via 24, FIG. 1) to said top conduit (20, FIG. 1), and a plurality of orifices (36 and 38, FIG. 1) positioned along said first side member (12, FIG. 1) and said second side member (14, FIG. 1), a positive pressure source (18, FIG. 1) fluidly coupled (19, FIG. 1) to said top conduit (20, FIG. 1) and configured to output air into said top conduit and said first and second conduits and through said plurality of orifices (FIG. 1), and a heating device (30 and 32, FIG. 1) configured to heat the air from said positive pressure source (18, FIG. 1), but does not teach that the top conduit, first conduit and the second conduit are located within the top member, the first member and the second member, respectively.  Ballester teaches an enclosure for refrigerating chambers (FIG. 1-2) comprising 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farrey, to have the top conduit, first conduit and the second conduit located within the top member, the first member and the second member, respectively, as taught by Ballester, in order to provide both support for the door and the outlets for heated air to defrost the ice or prevent ice on the surfaces of the door.
Farrey also does not teach that said door switches between an open position providing the access to the refrigerated cavity and a closed position where the refrigerated cavity is inaccessible and wherein the plurality of orifices abuts said door when in the closed position.  Parkman teaches a condensation and frost control system (FIG. 1-5) wherein the door (18, FIG. 1-5) switches between an open position (FIG. 3) providing the access to the refrigerated cavity (col 3, line 44) and a closed position (FIG. 1) where the refrigerated cavity is inaccessible (col 3, lines 40-54) and wherein the plurality of orifices (86, FIG. 3) abuts said door when in the closed position (FIG. 1) in order to prevent moist air from coming in contact with cold surfaces at cooler and freezer entries (col 5, lines 1-4), enabling dry low dew point air to evaporate condensation, moisture and sublimates frost directly into vapor gas so that no ice or frost melts and flows to the floor where it can refreeze (col 5, lines 9-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farrey, to have said door switch between an open position providing the access to the refrigerated cavity and a closed 
	In reference to claim 2, Farrey, Ballester and Parkman teach the refrigeration door system as explained in the rejection of claim 1, and Farrey additionally teaches wherein said plurality of orifices (36 and 38, FIG. 1) have a spacing there between (FIG. 1).
In reference to claim 3, Farrey, Ballester and Parkman teach the refrigeration door system as explained in the rejection of claim 2, and Farrey additionally teaches wherein the spacing of said plurality of orifices on said first side member and said second side member decreases moving away from said top member (col 5, lines 50-55).
In reference to claim 5, Farrey, Ballester and Parkman teach the refrigeration door system as explained in the rejection of claim 1, but they do not teach wherein said door assembly comprises a threshold conduit extending between said first side member and said second side member and under said door.  Farrey does teach a top conduit (20, FIG. 1) which extends between the first and second side members (12 and 14, FIG. 1) in order to convey warm air and prevent ice formation on the door.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Farrey, Ballester and Parkman, to add a threshold conduit extending between said first side member and said second side member and under said door, as taught by Ballester, in order to provide additional warm air flow to the center of the door and prevent ice formation.

In reference to claim 7, Farrey, Ballester and Parkman teach the refrigeration door system as explained in the rejection of claim 1, and Farrey teaches wherein said heating device comprises first and second heating devices (30 and 32, FIG. 1) respectively positioned adjacent said first and second ends of said top member (16, FIG. 1).
In reference to claim 9, Farrey, Ballester and Parkman teach the refrigeration door system as explained in the rejection of claim 1, and Farrey teaches wherein said positive pressure source comprises a single positive pressure source (18, FIG. 1), and a third air diverter (19, FIG. 1) within said top conduit (20, FIG. 1) and to direct air outward towards said first and second ends of said top member (16, FIG. 1).
In reference to claims 18-20, they claim the method of providing and configuring the apparatus of claims 1-3, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 1-3 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrey, Ballester and Parkman as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claim 8, Farrey, Ballester and Parkman teach the refrigeration door system as explained in the rejection of claim 1, but they do not teach wherein each heating device comprises an elongate resistive heating device extending longitudinally in said top member.  .
Allowable Subject Matter
Claims 10-12 and 14-17 are allowed.
Claims 4 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 7/6/2021, with respect to the rejection(s) of claim(s) 1 and 18 under 103 over Farrey and Ballester have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parkman, as explained in detail above.
Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claim 8.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2014/0138052 to Hsieh et al. teaches fluid heat exchanger apparatus.
U.S. Patent 10,976,096 to Seddelmayer teaches refrigerated enclosure opening and methods.
U.S. Patent 7,819,729 to Rohrer et al. teaches an air curtain doorway.
U.S. Patent 7,216,396 to Slawinski teaches a debris blower apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
7/28/2021